           Case 5:20-cv-01120-JD Document 5 Filed 12/23/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

DONNA RENA ELLIS UNSER,                     )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )      Case No. CIV-20-01120-JD
                                            )
CONSTITUTION, UNITED STATES                 )
OF AMERICA, and OKLAHOMA                    )
STATE ELECTION BOARD                        )
                                            )
              Defendants.                   )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is Magistrate Judge Gary M. Purcell’s Report and

Recommendation [Doc. No. 4] recommending that Plaintiff’s Motion for Leave to

Proceed in forma pauperis [Doc. No. 2] be denied and that the action be dismissed

without prejudice unless Plaintiff paid the full filing fee to the Clerk of Court by

November 26, 2020. [Doc. No. 4 at 1–2]. Judge Purcell advised Plaintiff of her right to

file an objection to the Report and Recommendation by November 26, 2020, and that

failure to timely object to the Report and Recommendation waives the right to appellate

review of the recommended ruling. [Id. at 2]. See also 28 U.S.C. § 636.

       The record reflects that Plaintiff neither paid the full filing fee nor filed an

objection to the Report and Recommendation by the deadline or requested an extension

of time to do so.

       The Court therefore ADOPTS the Report and Recommendation [Doc. No. 4] in its

entirety for the reasons stated therein. Ms. Unser’s Motion for Leave to Proceed in forma
         Case 5:20-cv-01120-JD Document 5 Filed 12/23/20 Page 2 of 2




pauperis [Doc. No. 2] is DENIED, and this action is DISMISSED without prejudice.

      IT IS SO ORDERED this 23rd day of December 2020.




                                         2
